  Case 15-09538         Doc 63    Filed 04/19/19 Entered 04/19/19 09:16:06         Desc Main
                                    Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 15-09538

 Kathleen Virginia Padula
                                                   Chapter 13

 Debtor.                                           Hon. Judge Pamela S. Hollis

   NOTICE OF MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION, AS
  TRUSTEE OF THE IGLOO SERIES III TRUST TO MODIFY AUTOMATIC STAY
             AND FOR RELIEF FROM THE CO-DEBTOR STAY

VIA ELECTRONIC NOTICE:

          Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532

          Joseph S. Davidson, Sulaiman Law Group, Ltd., 2500 S. Highland Ave., Suite 200,
          Lombard, IL 60148

VIA U.S. MAIL:

          Kathleen Virginia Padula,
          1814 Northshire Drive
          Plainfield, IL 60586

          James R. Padula
          1814 Northshire Drive
          Plainfield, IL 60586

PLEASE TAKE NOTICE that on April 19, 2019, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of U.S. Bank Trust National Association, as
Trustee of the Igloo Series III Trust to Modify Automatic Stay and for Relief from the Co-Debtor
Stay, a copy of which is hereto attached.

Please take notice that on Ma y 3 , 2019 at 10: 45 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Pamela S. Hollis in Joliet City Hall, 150
West Jefferson Street, Joliet, IL 60432, and then and there present the attached Motion of U.S.
Bank Trust National Association, as Trustee of the Igloo Series III Trust to Modify Automatic
Stay and for Relief from the Co-Debtor Stay, which has been electronically filed this date with
the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is
hereby served upon you by electronic notice or U.S. Mail.
  Case 15-09538       Doc 63     Filed 04/19/19 Entered 04/19/19 09:16:06           Desc Main
                                   Document     Page 2 of 5




 Dated: April 19, 2019                            Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on April 19,
2019, before the hour of 5:00 p.m.

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
  Case 15-09538         Doc 63     Filed 04/19/19 Entered 04/19/19 09:16:06            Desc Main
                                     Document     Page 3 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                              Case No. 15-09538

 Kathleen Virginia Padula
                                                     Chapter 13

 Debtor.                                             Hon. Judge Pamela S. Hollis

MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
 IGLOO SERIES III TRUST TO MODIFY AUTOMATIC STAY AND FOR RELIEF
                     FROM THE CO-DEBTOR STAY

          U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust

(hereinafter, “Movant”), a secured creditor herein, by its attorneys, the law firm of Sottile &

Barile, LLC, respectfully requests this Court, pursuant to Sections 362 and 1301 of the

Bankruptcy Code, and such other Sections and Rules as may apply, to enter an Order modifying

the automatic stay and granting relief from the co-debtor stay as to James R. Padula to allow

Movant to pursue possession and sale of its secured collateral. In support thereof, Movant

states as follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On March 17, 2015, Kathleen Virginia Padula (“Debtor”) filed a Voluntary Petition for

             Relief under Chapter 13 of the Bankruptcy Code.

          3. On July 10, 2006, the Debtor did execute a certain Note in the amount of $51,000.00

             (Exhibit A), secured by a Mortgage on the property commonly known as 1814

             NORTHSHIRE DR, PLAINFIELD, IL 60544-4214 (Exhibit B).
Case 15-09538     Doc 63       Filed 04/19/19 Entered 04/19/19 09:16:06          Desc Main
                                 Document     Page 4 of 5


    4. Enforcement of Movant’s security interest has been stayed automatically by

       operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtor’s filing of this

       petition on March 17, 2015.

    5. The Debtor’s Chapter 13 Plan confirmed on May 15, 2015, states the debtor is to

       make direct payments to the Movant.

    6. As of April 15, 2019, there remains due and owing on the Note and Mortgage

       referenced in paragraph three hereof, the unpaid principal balance of $43,215.57.

    7. The Debtor is delinquent on post-petition mortgage payments to Movant. As of April

       15, 2019, the account was delinquent for the October 2018 payment for a total

       default of $6,968.10.

    8. Continuation of the automatic stay will cause irreparable harm to Movant and will

       deprive it of the adequate protection to which it is entitled.

    9. In addition to the Debtor, the following is a non-filing co-debtor who signed the

       Note or Mortgage and thus, relief from the co-debtor stay is also being sought:

       James R. Padula is listed on the Note and Mortgage.

    10. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

       in granting this motion, and Movant requests this Court so order.
  Case 15-09538       Doc 63    Filed 04/19/19 Entered 04/19/19 09:16:06           Desc Main
                                  Document     Page 5 of 5


       WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached

hereto, modifying the automatic stay and co-debtor stay provided by Section 362 and 1301 of the

Bankruptcy Code.


 Dated: April 19, 2019                           Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (OH 0058394)
                                                 Sottile & Barile, Attorneys at Law
                                                 P.O. Box 476
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Movant
